Citation Nr: 0522265	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  02-11 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for degenerative disc disease of the thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his witness


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1972 to 
July 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Houston, Texas Regional 
Office (RO), which denied the veteran entitlement to an 
increased evaluation for his service-connected degenerative 
disc disease of the thoracic spine.

In January 2003 the veteran appeared at the VA office in San 
Antonio, Texas for a hearing before the undersigned acting 
Veterans Law Judge (i.e. a Travel Board hearing).  A 
transcript of the veteran's testimony has been associated 
with his claims file.

This case was previously before the Board and, in December 
2003, it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.


FINDING OF FACT

The veteran's service-connected thoracic spine disorder is 
manifested by complaints of pain with some limitation of 
motion on repetitive use, tenderness, muscle spasms, and 
degenerative arthritis without neurological deficits.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the service connected degenerative disk disease of the 
thoracic spine have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, Diagnostic Codes 5291, 5292 and 5295 
(2002); Diagnostic Codes 5235 to 5243 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act) and 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) essentially eliminated the well-
grounded requirement and modified VA's duties to notify and 
assist claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 
2002); 38 C.F.R. § § 3.159(a)-(c) (2004).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  In Pelegrini II, the Court held that the VCAA requires 
VA to provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103(A), that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim, under 38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, a June 2002 statement of 
the case and a supplemental statement of the case dated in 
March 2005.  These documents, collectively, provide notice of 
the law and governing regulations, as well as the reasons for 
the determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  

Further, in a January 2004 letter, the RO specifically 
informed the veteran of the information and evidence needed 
from him to substantiate his claim, evidence already 
submitted and/or obtained in his behalf, as well as the 
evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably reports of comprehensive VA 
examinations provided to him since service have been obtained 
and associated with his claims file.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  Further, the veteran has been afforded the 
opportunity to present testimony in support of his claim and 
has done so.  

The Board notes that the January 2004 notification letter was 
mailed to the veteran subsequent to the appealed rating 
decision in violation of the VCAA/Pelegrini and the veteran 
was not specifically informed to furnish copies of any 
pertinent evidence in his possession pertinent to his claims 
not previously submitted as required by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  Further, the Board 
points out the claim was readjudicated subsequent to the 
January 2004 notification letter.  See the March 3005 
supplemental statement of the case.  

In sum, VA has satisfied both its duty to notify and assist 
the veteran in this case and adjudication of this appeal at 
this juncture poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).




Factual Background.
  
The veteran's service medical records include a report of an 
April 1990 chest x-ray, which noted minor spurring anteriorly 
of the thoracic spine compatible with bony degenerative 
changes.

On the veteran's initial post service VA examination in April 
1998, the veteran was noted to have back pain mostly in the 
thoracic spine related to an injury sustained when he turned 
to pick up some equipment and felt a pop in his back.  On 
physical examination, the back demonstrated normal alignment 
of the posterior elements with some mild percussive 
tenderness in the middle of the back.  Range of motion in the 
thoracic spine showed some slightly decreased rotation.  The 
examiner noted that normal rotation was to approximately 40 
degrees in each direction.  The veteran was able to rotate to 
20 degrees to each direction.  Rotation was characterized by 
some paraspinal spasm in the thoracic area.  The veteran also 
had interscapular tenderness and muscle spasm along with some 
trigger points along the medial scapular border bilaterally.  
X-rays of the thoracic spine were interpreted to show 
bridging syndesmophytes consistent with degenerative disc 
disease in the thoracic spine.  Degenerative disc disease of 
the thoracic spine was the pertinent diagnosis.

Service connection for degenerative disc disease of the 
thoracic spine was established by an RO rating action dated 
in February 1999.  This disorder was rated as 20 percent 
disabling under Diagnostic Code 5295 of VA's Schedule for 
Rating Disabilities (Rating Schedule), effective from January 
1998. 

On a VA examination in March 2002 (a contract examination 
conducted by QTC Medical Services), the veteran complained of 
swelling, chronic pain, and radiating pain of his thoracic 
spine.  He said that he has symptoms down both forearms with 
paresthesias to the dorsal surface of both forearms.  He 
complained of pain, weakness, fatigue, lack of endurance, and 
stiffness.  He said that he has constant pain in his mid 
back, which he rates as excruciating.  It was reported that 
the veteran has a difficult time climbing stairs, could not 
push a lawn mower, and could not garden.  The thoracic spine, 
on examination, showed muscle spasm in the paravertebral 
musculature on both sides.  There was tenderness to 
palpation.  Straight leg raising test was negative.  Range of 
motion of the thoracic spine appeared to be normal but to be 
accompanied by pain.  No ankylosis was evident. 

On neurological examination, motor function was within normal 
limits and was 5/5 in the lower extremities.  Sensation was 
normal to touch, pinprick, and two-point discrimination in 
the lower extremities.  Deep tendon reflexes were normal at 
the patellae and Achilles.  An x-ray of the thoracic spine 
was interpreted to reveal mild levorotational scoliosis 
involving the mid thoracic region.  There was moderate 
diffuse spondylosis with marginal osteophytes predominating 
in the mid and lower segments.  There was no compression 
injury or subluxation.  Mild levorotational scoliosis of the 
thoracic spine with moderate diffuse changes of spondylosis 
predominating in the mid and lower segments was diagnosed.

At his hearing in January 2003, the veteran described the 
injury to his thoracic spine in service, which he testified 
resulted from falling backwards on a road that was dirt and 
rock.  He said that he has problems with his back stiffening 
up and aching.  He said that he is pretty much in pain 
everyday and experiences on occasion days when the pain 
confines him to bed.  The veteran's spouse described the 
veteran's limitations in performing physical activities 
around their home.

On the veteran's most recent VA examination in March 2004, 
the examiner reported that the veteran had a fall in 1982 
that resulted in injury to the upper neck and mid-back.  The 
veteran was noted to be significantly restricted in his 
activities due to back pain.  It was further noted that 
increased activities causes the veteran an increasing amount 
of pain as well as fatigue, weakness, and lack of endurance 
during repetitive use.  Physical examination revealed 
tenderness along the paraspinal area and interscapular area 
beginning from the upper back on down the base of the neck.  
There was limitation of motion of the cervical spine.  There 
were no findings referable to the thoracic spine range of 
motion.  The veteran was able to walk on heels without 
difficulty and he was able to climb on the examination table 
without difficulty.  He had a normal neurological examination 
of the lower extremities with deep tendon reflexes, patella, 
and Achilles normal and negative straight leg raise.  X-rays 
of the lumbosacral spine were reported to show degenerative 
arthritis of the thoracic spine, moderate in severity.  The 
examiner stated that the veteran has myofascial type pain and 
degenerative arthritis of the thoracic spine.  He added that 
the veteran does get increased functional loss of range of 
motion, pain, fatigue and weakness, and lack of endurance 
with repetitive use of this area.  He stated that the veteran 
is currently working, but with difficulty, and is unable to 
carry any heavy objects.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2004).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The Court has held that when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2004) must also be 
considered, and that examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare- ups." 
DeLuca v. Brown, 8 Vet.App. 202 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance. 38 C.F.R. § 4.40.

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes. 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing. 38 C.F.R. § 4.45 (2004).

The RO has assigned a 20 percent rating for the thoracic 
spine disorder under Diagnostic Code 5295, which provides for 
the evaluation of lumbosacral strain.

As pertinent to this claim, the Board notes that during the 
course of this appeal the regulations for rating disabilities 
of the spine were revised effective September 26, 2003.  See 
68 Fed. Reg. 51454 (Aug. 27, 2003).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent or direction from the VA Secretary to the contrary.  
The veteran is entitled to the application of the version of 
the regulation that is most favorable to him from the 
effective date of the new criteria, but only the former 
criteria are to be applied prior to the effective date of the 
new criteria.  See VAOPGCPREC 3-2000 (Apr. 10, 2000).

Prior to September 26, 2003, the Rating Schedule provided 
evaluations for lumbosacral strain when the disorder is shown 
to be slight with subjective symptoms only (0 percent), with 
characteristic pain on motion (10 percent), with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position (20 percent), with a severe 
disability manifested by listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, and narrowing or 
irregularity of the joint space (40 percent). A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(effective before and after September 23, 2002).

Prior to September 26, 2003, the Rating Schedule also 
provided ratings for limitation of motion of the dorsal spine 
when limitation was slight (0 percent), moderate (10 
percent), or severe (10 percent).  With respect to the lumbar 
spine, when limitation of motion of that spinal segment was 
slight (10 percent), moderate (20 percent), or severe (40 
percent). 38 C.F.R. § 4.71a, Diagnostic Code 5292 (effective 
before September 23, 2002).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  The amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  The veteran's service-connected 
spine disorder, however, does not involve intervertebral disc 
syndrome.  The following criteria are provided:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees 
or less, or with favorable ankylosis of the entire 
thoracolumbar spine (40 percent);

For forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees, or the combined 
range of motion of the thoracolumbar spine not greater 
than 120 degrees, or the combined range of motion of the 
cervical spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees, or 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees, or combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees, or 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour, 
or vertebral body fracture with loss of 50 percent or 
more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

For VA compensation purposes, normal forward flexion of 
the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are 
zero to 45 degrees, and left and right lateral rotation 
are zero to 80 degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation 
are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges 
of motion for each component of spinal motion provided 
in this note are the maximum that can be used for 
calculation of the combined range of motion. 

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).  Diagnostic Code 5327.

In exceptional cases, an examiner may state that because 
of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the 
normal range of motion as noted. Provided that the 
examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted. 

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (3).

Range of motion measurements are to be rounded off to 
the nearest five degrees. 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, 
Note (4). For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 
(5). Disability of the thoracolumbar and cervical spine 
segments is to be separately evaluated, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability. 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (6).

The Board has reviewed the medical evidence in its entirety 
to include VA examination reports of March 2002 and March 
2004, and the veteran's personal testimony in January 2003.  
The physical examinations revealed that the veteran has a 
normal range of motion of the thoracic spine with pain, 
described as myofascial type on his most recent VA 
examination, and muscle spasms.  

The March 2002 examination showed tenderness to palpation of 
the thoracic spine segment.  X-rays in March 2004 revealed 
degenerative arthritis of the thoracic spine, characterized 
as moderate severity.

In this case, the range of motion findings of normal clearly 
do not demonstrate the presence of severe limitation of 
motion under the old rating criteria or satisfy the criteria 
for a higher rating under the revised rating criteria.  The 
current findings do not show listing of the whole spine to 
the opposite side with a positive Goldthwaite's sign or 
marked limitation of forward bending in a standing position.  
Thus the criteria for severe lumbosacral strain under 
Diagnostic Code 5295 (the old criteria) are not met.  
Furthermore the recent VA examinations showed no neurological 
deficits.  

With regard to the functional impairment caused by the pain 
as set forth in the Deluca case, the recent VA examinations 
show that the veteran has back pain.  The VA examiner in 
March 2004 stated that there is decreased loss of range of 
motion as well as fatigability, weakness, and lack of 
endurance on repetitive use of the thoracic spine.  In view 
of the normal range of motion finding on VA examination in 
March 2002, the Board finds that any functional loss caused 
by the thoracic spine disorder is included in the current 20 
percent rating.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the Board finds 
the preponderance of the evidence is against the veteran's 
claim.  Thus a rating in excess of 20 percent is not 
warranted.
   



ORDER

A disability rating in excess of 20 percent for degenerative 
disc disease of the thoracic spine is denied.



	                        
____________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


